statute fixing punishment is unconstitutional or the sentence is so
                   unreasonably disproportionate to the offense as to shock the conscience."
                   Blume v. State, 112 Nev. 472, 475, 915 P.2d 282, 284 (1996) (quoting
                   CuIverson v. State, 95 Nev. 433, 435, 596 P.2d 220, 221-22 (1979)); see also
                   Harmelin v. Michigan, 501 U.S. 957, 1000-01 (1991) (plurality opinion)
                   (explaining that the Eighth Amendment does not require strict
                   proportionality between crime and sentence; it forbids only an extreme
                   sentence that is grossly disproportionate to the crime).
                               The parties recommended a sentence of 48 to 120 months to be
                   served concurrently with the sentence to be imposed in district court case
                   number CR12-1506. Enriquez also asked to have the sentence imposed
                   concurrently with the sentence imposed against him in a federal case. The
                   district court rejected the parties' sentencing recommendation and
                   sentenced Enriquez to a term of 72 to 180 months, to be served
                   consecutively to any other sentences he has to serve. The district court
                   judge explained that he felt the plea recommendations were inappropriate
                   given Enriquez's eight prior convictions, most of which were committed
                   while he was on parole, and the fact that Enriquez repeatedly committed
                   similar or identical crimes.
                               Although the sentence imposed significantly exceeded the
                   sentence recommended by the parties, it is within the parameters
                   provided by the relevant statute, see NRS 205.46513(2), Enriquez does not
                   allege that the statute is unconstitutional, and he has not demonstrated
                   that the district court relied on impalpable or highly suspect evidence.
                   Having considered the sentence and the crime, we are not convinced that
                   the sentence imposed is so grossly disproportionate to the crime as to
                   constitute cruel and unusual punishment. Further, we are not convinced

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    el,
                that the district court abused its discretion in imposing his sentence to be
                served consecutive to his sentences in other cases. Therefore, we
                              ORDER the judgment of conviction AFFIRMED.



                                                    Poem. tiAt
                                        Pickering


                                                                                       J.
                Parraguirre                                Saitta


                cc:   Hon. Elliott A. Sattler, District Judge
                      Cotter C. Conway
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 0147A